                                                                        1
     K54Q3mH

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    3M COMPANY,

4                    Plaintiff,

5               v.                              20 Civ. 2949 (LAP)
                                                Temporary Restraining
6                                               Order Motion

7    PERFORMANCE SUPPLY LLC,

8                    Defendant.

9    ------------------------------x
                                                New York, N.Y.
10                                              May 4, 2020
                                                11:00 a.m.
11
     Before:
12
                         HON. LORETTA A. PRESKA,
13
                                                District Judge
14
                                  APPEARANCES
15
     MAYER BROWN LLP
16        Attorneys for Plaintiff
     BY: CARMINE R. ZARLENGA
17        JONATHAN WEBSTER THOMAS
          A. JOHN P. MANCINI
18

19

20

21

22

23

24

25


                     SOUTHERN DISTRICT REPORTERS, P.C.


                               (212) 805-0300
                                                                          2
     K54Q3mH

1              (The Court and all parties appearing telephonically)

2              THE COURT:    For plaintiffs, who do we have?

3              MR. ZARLENGA:    Your Honor, this is Carmine Zarlenga at

4    Mayer Brown representing 3M.

5              THE COURT:    Yes, sir.    Good morning.

6              MR. MANCINI:    Good morning, your Honor.     This is John

7    Mancini of Mayer Brown on behalf of 3M as well.

8              THE COURT:    Who is joining, please?      Good morning.

9    Let's give it one more minute because I show 10:59.

10             MR. THOMAS:    Good morning, your Honor.      This is

11   Jonathan Thomas on behalf of plaintiffs 3M from Mayer Brown.

12             THE COURT:    Who just joined?

13             MR. RASHBAUM:    Willie Rashbaum from the New York

14   Times.

15             THE COURT:    Good morning.   Nice to hear you.

16             MR. RASHBAUM:    Nice to talk to you, Judge.

17             MR. ZARLENGA:    Carmine Zarlenga at Mayer Brown for 3M.

18   All lawyers are on the line.

19             THE COURT:    Excellent.   I show 11:00.     So, if we

20   haven't gone on the record before, we will now.

21             Mr. Zarlenga, I see from the docket sheet that you

22   have filed your certificates of service of the papers on the

23   defendant.   I also do not see on this docket sheet any response

24   from the defendant.

25             Have you people received any communication, papers, or


                     SOUTHERN DISTRICT REPORTERS, P.C.


                                 (212) 805-0300
                                                                         3
     K54Q3mH

1    anything else from the defendant?

2              MR. ZARLENGA:    You are correct in that we have served

3    everything.    We've gone to great lengths to do that, and we

4    have not received any communications from the defendant.

5              THE COURT:    Is there any lawyer for anyone at all from

6    the defendant on the line who wishes to be heard?

7              (No response).

8              THE COURT:    I don't hear that there is anyone here.

9    Accordingly, folks, then the preliminary injunction ordered,

10   and generally it will prohibit the defendant from engaging in

11   any false, misleading, or deceptive conduct in connection with

12   3M or its product.     And that will include not representing

13   itself as being an authorized distributor, vendor, agent,

14   representative, retailer, and/or licensee of 3M and/or of any

15   of 3M's products, including, without limitation, 3M brand N95

16   respirators.

17             Mr. Zarlenga, I received just a few minutes ago the

18   proposed findings of fact which you filed.     We will take a look

19   at those, and something will be issued in due course.      Is there

20   anything else you want to do now, Counsel?

21             MR. ZARLENGA:    I don't think so, your Honor.   Again,

22   this is Carmine Zarlenga.     I would say that I think the way

23   those documents were filed, they're in PDF format.    I don't

24   know if the Court is interested in having Word versions, but

25   we're happy to provide them if that's helpful.


                      SOUTHERN DISTRICT REPORTERS, P.C.


                                 (212) 805-0300
                                                                     4
     K54Q3mH

1              THE COURT:    That would be very helpful, Mr. Zarlenga.

2    Thank you.

3              MR. ZARLENGA:    Is there some way we should do that to

4    make sure we get it to the right place?

5              THE COURT:    Ben?

6              LAW CLERK:    So, if you pull up Judge Preska's

7    individual practices, which you can access on Google, at the

8    very top of that document is the email address for the

9    chamber's inbox.   You can just send the Word version to that

10   address, please.

11             MR. ZARLENGA:    It will be done.

12             THE COURT:    Thank you.   Anything else, anyone?

13             Thank you, Counsel.

14             (Adjourned)

15

16

17

18

19

20

21

22

23

24

25


                     SOUTHERN DISTRICT REPORTERS, P.C.


                                 (212) 805-0300
